       Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 1 of 21

 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 LUIS ENCALADA, JUAN PABLO
 ENCALADA FLORES and LUIS CHIMBAY
 individually and on behalf of others similarly
 situated,                                                       FIRST AMENDED
                                                                   COMPLAINT
                                    Plaintiffs,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 SENATOR CONSTRUCTION
 CORPORATION (D/B/A SENATOR                                           ECF Case
 CONSTRUCTION GROUP, INC.),
 SENATOR CONSTRUCTION GROUP INC.
 (D/B/A SENATOR CONSTRUCTION
 GROUP, INC.), HAROON CONTRACTING
 GROUP INC. (D/B/A SENATOR
 CONSTRUCTION GROUP, INC.), USMAN
 MUHAMMAD and ATIF RAFIQ (A.K.A.
 ATIQ REHMAN)

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Luis Encalada, Juan Pablo Encalada Flores, and Luis Chimbay, individually and

on behalf of others similarly situated (collectively, “Plaintiffs”), by and through their attorneys,

Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against Senator

Construction Corporation (d/b/a Senator Construction Group, Inc.), Senator Construction Group Inc.

(d/b/a Senator Construction Group, Inc.), Haroon Contracting Group Inc. (d/b/a Senator

Construction Group, Inc.), (“Defendant Corporations”) Usman Muhammad and Atif Rafiq (a.k.a.

Atiq Rehman), (“Individual Defendants”), (collectively, “Defendants”), allege as follows:
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 2 of 21

                                        NATURE OF ACTION

        1.      Plaintiffs are former employees of Defendants Senator Construction Corporation (d/b/a

Senator Construction Group, Inc.), Senator Construction Group Inc. (d/b/a Senator Construction

Group, Inc.), Haroon Contracting Group Inc. (d/b/a Senator Construction Group, Inc.), Usman

Muhammad and Atif Rafiq (a.k.a. Atiq Rehman).

        2.      Defendants own, operate, or control a construction company, located at 247 W 35th

Street Rm. 401, New York, New York 10001 under the name “Senator Construction Group, Inc.”

        3.      Upon information and belief, Individual Defendants Usman Muhammad and Atif Rafiq

(a.k.a. Atiq Rehman), serve or served as owners, managers, principals, or agents of Defendant

Corporations and, through these corporate entities, operate or operated the construction corporation as

a joint or unified enterprise.

        4.      Plaintiffs were employees of Defendants.

        5.      Plaintiffs were employed as construction workers at the construction corporation

located at 247 W 35th Street Rm. 401, New York, New York 10001.

        6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage and overtime, compensation for the hours that

they worked.

        7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or for any

additional overtime premium.

        8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        9.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.




                                                    -2-
           Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 3 of 21

       10.      At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       11.      Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and

650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       12.      Plaintiffs seek certification of this action as a collective action on behalf of themselves,

individually, and all other similarly situated employees and former employees of Defendants pursuant

to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       13.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a construction company located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                    PARTIES

                                                     Plaintiffs

       15.      Plaintiff Luis Encalada (“Plaintiff Encalada” or “Mr. Encalada”) is an adult individual

residing in Queens County, New York.




                                                     -3-
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 4 of 21

       16.     Plaintiff Encalada was employed by Defendants at Senator Construction Group, Inc.

from approximately January 10, 2017 until on or about March 14, 2018.

       17.     Plaintiff Juan Pablo Encalada Flores (“Plaintiff Flores” or “Mr. Flores”) is an adult

individual residing in Queens County, New York.

       18.     Plaintiff Flores was employed by Defendants at Senator Construction Group, Inc.

from approximately January 2017 until on or about March 15, 2018.

       19.     Plaintiff Chimbay (“Plaintiff Chimbay” or “Mr. Chimbay”) is an adult individual

residing in Queens County, New York.

       20.     Plaintiff Chimbay was employed by Defendants at Senator Construction Group, Inc.

from approximately July 13, 2016 until on or about March 15, 2018.

                                              Defendants

       21.     At all relevant times, Defendants owned, operated, or controlled a construction

company, located at 247 W 35th Street Rm. 401, New York, New York 10001 under the name

“Senator Construction Group, Inc.”

       22.     Upon information and belief, Senator Construction Corporation (d/b/a Senator

Construction Group, Inc.) is a domestic corporation organized and existing under the laws of the State

of New York. Upon information and belief, it maintains its principal place of business at 247 W 35th

Street Rm. 401, New York, New York 10001.

       23.     Upon information and belief, Senator Construction Group Inc. (d/b/a Senator

Construction Group, Inc.) is a domestic corporation organized and existing under the laws of the State

of New York. Upon information and belief, it maintains its principal place of business at 247 W 35th

St Rm 401, New York, NY 10001.

       24.     Upon information and belief, Haroon Contracting Group Inc. (d/b/a Senator

Construction Group, Inc.) is a domestic corporation organized and existing under the laws of the State




                                                  -4-
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 5 of 21

of New York. Upon information and belief, it maintains its principal place of business at 247 W 35th

St Rm 401, New York, NY 10001.

       25.     Defendant Usman Muhammad is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Usman Muhammad is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Usman Muhammad possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to hire

and fire employees.

       26.     Defendant Atif Rafiq (a.k.a. Atiq Rehman) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Atif Rafiq

(a.k.a. Atiq Rehman) is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Atif Rafiq (a.k.a. Atiq Rehman) possesses operational control over

Defendant Corporations, an ownership interest in Defendant Corporations, and controls significant

functions of Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiffs, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       27.     Defendants operate a construction company located in the Midtown West section of

Manhattan in New York City.




                                                  -5-
          Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 6 of 21

          28.    Individual Defendants, Usman Muhammad and Atif Rafiq (a.k.a. Atiq Rehman),

possess operational control over Defendant Corporations, possess ownership interests in Defendant

Corporations, and control significant functions of Defendant Corporations.

          29.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          30.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

          31.    Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

          32.    In the alternative, Defendants constitute a single employer of Plaintiffs and/or similarly

situated individuals.

          33.    Upon information and belief, Individual Defendants Usman Muhammad and Atif Rafiq

(a.k.a. Atiq Rehman) operate Defendant Corporations as either alter egos of themselves and/or fail to

operate Defendant Corporations as entities legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporations as Corporations,

                b) defectively forming or maintaining the corporate entities of Defendant Corporations,

                   by, amongst other things, failing to hold annual meetings or maintaining appropriate

                   corporate records,

                c) transferring assets and debts freely as between all Defendants,




                                                     -6-
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 7 of 21

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporations for their own benefit and maintaining control over

                 these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       34.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of the

FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled the

terms and conditions of employment, and determined the rate and method of any compensation in

exchange for Plaintiffs’ services.

       35.     In each year from 2017 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       36.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

construction corporation on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

       37.     Plaintiffs are former employees of Defendants who were employed as construction

workers. Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C. 216(b).

                                         Plaintiff Luis Encalada

       38.     Plaintiff Encalada was employed by Defendants from approximately January 10, 2017

until on or about March 14, 2018.




                                                   -7-
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 8 of 21

         39.   Defendants employed Plaintiff Encalada as a construction worker.

         40.   Plaintiff Encalada regularly handled goods in interstate commerce, such as construction

materials and other supplies produced outside the State of New York.

         41.   Plaintiff Encalada’s work duties required neither discretion nor independent judgment.

         42.   Throughout his employment with Defendants, Plaintiff Encalada regularly worked in

excess of 40 hours per week.

         43.   From approximately January 10, 2017 until on or about May 2017, Plaintiff Encalada

worked as a construction worker from approximately 7:00 a.m. until on or about 3:30 p.m., 6 days a

week (typically 51 hours per week).

         44.   From approximately June 2017 until on or about October 2017, Plaintiff Encalada

worked as a construction worker from approximately 7:00 a.m. until on or about 6:00 p.m., 3 days a

week and from approximately 7:00 a.m. until on or about 7:00 p.m., 3 days a week (typically 69 hours

per week).

         45.   From approximately November 2017 until on or about March 2018, Plaintiff Encalada

worked as a construction worker from approximately 7:00 a.m. until on or about 3:30 p.m., 6 days a

week (typically 51 hours per week).

         46.   Throughout his employment, Defendants paid Plaintiff Encalada his wages by personal

check.

         47.   From approximately January 10, 2017 until on or about March 14, 2018, Defendants

paid Plaintiff Encalada $30.00 per hour for all his hours worked per week.

         48.   From approximately March 2018 until on or about April 2018 (a period of three weeks),

Defendants did not pay Plaintiff Encalada any wages for his work.

         49.   Plaintiff Encalada’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.




                                                  -8-
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 9 of 21

       50.     For example, Defendants required Plaintiff Encalada to work an additional 1 hour past

his scheduled departure time three days a week, and did not pay him for the additional time he worked.

       51.     Defendants never granted Plaintiff Encalada any breaks or meal periods of any kind.

       52.     No notification, either in the form of posted notices or other means, was ever given to

Plaintiff Encalada regarding overtime and wages under the FLSA and NYLL.

       53.     Defendants did not provide Plaintiff Encalada an accurate statement of wages, as

required by NYLL 195(3).

      54.      Defendants did not give any notice to Plaintiff Encalada, in English and in Spanish

(Plaintiff Encalada’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      55.      Defendants required Plaintiff Encalada to purchase “tools of the trade” with his own

funds—including a laser and a tool box.

                                 Plaintiff Juan Pablo Encalada Flores

       56.     Plaintiff Flores was employed by Defendants from approximately January 2017 until

on or about March 15, 2018.

       57.     Defendants employed Plaintiff Flores as a construction worker.

       58.     Plaintiff Flores regularly handled goods in interstate commerce, such as construction

materials and other supplies produced outside the State of New York.

       59.     Plaintiff Flores’ work duties required neither discretion nor independent judgment.

       60.     Throughout his employment with Defendants, Plaintiff Flores regularly worked in

excess of 40 hours per week.

       61.     From approximately January 2017 until on or about May 2017, Plaintiff Flores worked

as a construction worker from approximately 7:00 a.m. until on or about 3:30 p.m., 6 days a week

(typically 51 hours per week).




                                                  -9-
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 10 of 21

         62.   From approximately June 2017 until on or about October 2017, Plaintiff Flores worked

as a construction worker from approximately 7:00 a.m. until on or about 6:00 p.m., 3 days a week and

from approximately 7:00 a.m. until on or about 7:00 p.m., 3 days a week (typically 69 hours per

week).

         63.   From approximately November 2017 until on or about March 14, 2018, Plaintiff Flores

worked as a construction worker from approximately 7:00 a.m. until on or about 3:30 p.m., 6 days a

week (typically 51 hours per week).

         64.   Throughout his employment, Defendants paid Plaintiff Flores his wages by personal

check.

         65.   From approximately January 2017 until on or about March 2017, Defendants paid

Plaintiff Flores $25 per hour.

         66.   From approximately April 2017 until on or about March 15, 2018, Defendants paid

Plaintiff Flores $30 per hour.

         67.   Defendants did not pay Plaintiff Flores any wages for approximately 108 hours of his

work.

         68.   Plaintiff Flores’ pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

         69.   For example, Defendants required Plaintiff Flores to work an additional 1 hour past his

scheduled departure time three days per week, and did not pay him for the additional time he worked.

         70.   No notification, either in the form of posted notices or other means, was ever given to

Plaintiff Flores regarding overtime and wages under the FLSA and NYLL.

         71.   Defendants did not provide Plaintiff Flores an accurate statement of wages, as required

by NYLL 195(3).




                                                 - 10 -
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 11 of 21

     72.       In fact, Defendants adjusted Plaintiff Flores’ paystubs so that they reflected inaccurate

wages and hours worked.

     73.       Defendants did not give any notice to Plaintiff Flores, in English and in Spanish

(Plaintiff Flores’ primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

     74.       Defendants required Plaintiff Flores to purchase “tools of the trade” with his own

funds—including construction tools.

                                        Plaintiff Luis Chimbay

         75.   Plaintiff Chimbay was employed by Defendants from approximately July 13, 2016

until on or about March 15, 2018.

         76.   Defendants employed Plaintiff Chimbay as a construction worker.

         77.   Plaintiff Chimbay regularly handled goods in interstate commerce, such as construction

materials and other supplies produced outside the State of New York.

         78.   Plaintiff Chimbay’ work duties required neither discretion nor independent judgment.

         79.   Throughout his employment with Defendants, Plaintiff Chimbay regularly worked in

excess of 40 hours per week.

         80.   From approximately July 13, 2016 until on or about March 15, 2018, Plaintiff Chimbay

worked as a construction worker from approximately 7:00 a.m. until on or about 3:00 p.m., three days

a week, and from 7:00 a.m. until 5:00 p.m. three days a week (typically 54 hours per week).

         81.   Throughout his employment, Defendants paid Plaintiff Chimbay his wages by personal

check.

         82.   From approximately July 13, 2016 until on or about November 2017, Defendants paid

Plaintiff Chimbay $25 per hour.




                                                  - 11 -
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 12 of 21

         83.   From approximately December 2017 until on or about March 15, 2018, Defendants

paid Plaintiff Chimbay $18 per hour.

         84.   Defendants did not pay Plaintiff Chimbay any wages for approximately 108 hours of

his work.

         85.   Plaintiff Chimbay’ pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

         86.   For example, Defendants required Plaintiff Chimbay to work an additional two hours

past his scheduled departure time three days per week, and did not pay him for the additional time he

worked.

         87.   No notification, either in the form of posted notices or other means, was ever given to

Plaintiff Flores regarding overtime and wages under the FLSA and NYLL.

        88.    Defendants did not give any notice to Plaintiff Chimbay, in English and in Spanish

(Plaintiff Chimbay’ primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                  Defendants’ General Employment Practices

        89.    At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week without

paying them appropriate minimum wage, and overtime compensation as required by federal and state

laws.

        90.    Plaintiffs were victims of Defendants’ common policy and practices which violate their

rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages they were

owed for the hours they worked.




                                                  - 12 -
         Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 13 of 21

        91.    Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their hours

worked, and resulting in Plaintiffs’ effective rate of pay falling below the required minimum wage

rate.

        92.    Defendants habitually required Plaintiffs to work additional hours beyond their regular

shifts but did not provide them with any additional compensation.

        93.    Defendants willfully disregarded and purposefully evaded recordkeeping requirements

of the FLSA and NYLL by failing to maintain accurate and complete timesheets and payroll records.

        94.    Plaintiffs were paid their wages by personal checks.

        95.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of the

FLSA and NYLL.

        96.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to avoid

paying Plaintiffs properly for their full hours worked.

        97.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

        98.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

        99.    Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum




                                                  - 13 -
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 14 of 21

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      100.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                              FLSA COLLECTIVE ACTION CLAIMS

      101.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed

by Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      102.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA and willfully failing to keep accurate records required by the FLSA.

      103.     The claims of Plaintiffs stated herein are similar to those of the other employees.




                                                   - 14 -
            Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 15 of 21

                                        FIRST CAUSE OF ACTION

               VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       104.        Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       105.        At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

       106.        At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       107.        Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

            108.   Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       109.        Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       110.        Plaintiffs (and the FLSA Class members) were damaged in an amount to be determined

at trial.

                                       SECOND CAUSE OF ACTION

                   VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       111.        Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       112.        Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the FLSA

Class members) overtime compensation at a rate of one and one-half times the regular rate of pay for

each hour worked in excess of forty hours in a work week.




                                                      - 15 -
            Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 16 of 21

        113.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

        114.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be determined

at trial.

                                      THIRD CAUSE OF ACTION

                    VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

        115.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        116.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of any

compensation in exchange for their employment.

        117.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

        118.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the meaning

of N.Y. Lab. Law § 663.

        119.     Plaintiffs were damaged in an amount to be determined at trial.

                                     FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                             OF THE NEW YORK STATE LABOR LAW

        120.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        121.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations of

the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates of

one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a work

week.




                                                    - 16 -
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 17 of 21

      122.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      123.     Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      124.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address if

different; and the telephone number of the employer, as required by NYLL §195(1).

      126.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      127.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      128.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name of

employee; name of employer; address and phone number of employer; rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;




                                                  - 17 -
        Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 18 of 21

deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly

rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked; and the

number of overtime hours worked, as required by NYLL 195(3).

      129.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                      SEVENTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      130.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      131.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      132.     Plaintiffs were damaged in an amount to be determined at trial.

                                    EIGHT CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      133.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

      134.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL §191.

      135.     Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)       Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                  - 18 -
      Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 19 of 21

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and associated

rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class members’

compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful as

to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of unpaid

minimum wage, overtime compensation, and damages for any improper deductions or credits taken

against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)    Declaring that Defendants violated the timely payment provisions of the NYLL as to

Plaintiffs;




                                               - 19 -
      Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 20 of 21

        (k)      Declaring that Defendants violated the notice and recordkeeping requirements of the

NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits taken

against wages;

        (l)      Declaring that Defendants’ violation of the provisions of the NYLL are willful as to

Plaintiffs;

        (m)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and overtime

compensation, and for any improper deductions or credits taken against wages, under the NYLL as

applicable

        (n)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation, shown to be owed

pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (p)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (r)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

        (s)      All such other and further relief as the Court deems just and proper.




                                                  - 20 -
    Case 1:18-cv-03727-ER-RWL Document 31 Filed 11/16/18 Page 21 of 21



                                        JURY DEMAND

      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       November 16, 2018
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiffs




                                               - 21 -
